COURT OF APPEAL, FIRST CIRCUIT
                                              STATE OF LOUISIANA




RE:    Docket Number 2022 -CA -0408



Ronald Bias

                      Versus - -
                                                                      19th Judicial District Court
Carl J. Foster and John B. Wells                                      Case #:   687496
                                                                      East Baton Rouge Parish




On Application for Rehearing filed on   11/ 18/ 2022 by Ronald Bias
Rehearing                  DENIED




                                                                                    ewel E." Duke" Welch Jr.



                                                                                                          7F
                                                                                   Allison H. Penzato




                                                                                   Walter I. Lanier III




Date     AOA 2 9 2022


Rodd Naqu